Citation Nr: 0718382	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  95-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of shell fragment wounds (SFWs) to the right leg, 
muscle group (MG) X, with keloid formation, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals of SFWs to the left leg, muscle group X, with 
keloid formation, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased disability evaluation for 
residuals of SFWs to the right knee, with degenerative 
changes, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability evaluation for 
residuals of SFWs to the left knee, with keloid formation, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for 
residuals of SFWs to the right thigh, muscle group XIII, with 
keloid formation, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased disability evaluation for 
scar of the left chest wall, with keloid formation, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased disability evaluation for 
SFWs to the left arm, with keloid formation, currently 
evaluated as 10 percent disabling.

8.  Entitlement to compensable disability evaluation for 
residuals of SFWs to the left temporal region, with retained 
foreign body fragment.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that continued 10 percent disability 
evaluations for the service-connected shell fragment wounds 
except for the shell fragment wound residuals to the left 
temporal region for which a zero percent evaluation was 
continued.    

At a RO personal hearing in January 1999 the veteran stated 
that he wished to continue his appeal on all the issues but 
was only presenting evidence on four of the issues.  A copy 
of the hearing transcript was attached to the claims file.

The Board remanded this case in March 2001 for additional 
development and in April 2003 and November 2003 for a hearing 
to be scheduled. 

The veteran presented testimony at a personal hearing in 
August 2004 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.  

The Board remanded the claim in September 2005 for further 
development.  In a November 2006 rating decision, the RO 
awarded 20 percent ratings for the appellant's service-
connected residuals of SFW to right leg muscle group X with 
keloid formation effective June 26, 1996 and for residuals of 
SFW to left leg muscle group X with keloid formation 
effective June 26, 1996.  The issue of an increased 
evaluation for these issues, however, remains in appellate 
status because the Court has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  

In a supplemental statement of the case in December 2006, the 
RO continued the prior ratings for the other service-
connected disabilities on appeal and denied entitlement to a 
TDIU.  The case has been returned to the Board for further 
appellate review.  

The issue of entitlement to a TDIU is addressed is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.
FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
shows that the veteran's residuals of SFW to the right leg, 
MG X, more nearly approximate severe impairment due to a foot 
injury.  Loss of use of the right foot is not shown.  

2.  The competent and probative medical evidence of record 
shows that the veteran's residuals of SFW to the left leg, MG 
X, more nearly approximate severe impairment due to a foot 
injury.  Loss of use of the left foot is not shown.  

3.  The competent and probative medical evidence of record 
demonstrates that the residuals of SFWs to the right knee are 
pain, degenerative changes with noncompensable limitation of 
flexion, and a well-healed scar.  

4.  The competent and probative medical evidence of record 
demonstrates that the residuals of SFWs to the left knee are 
pain with noncompensable limitation of flexion, and nontender 
scars with keloid formation.    

5.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residual 
disability of SFWs to the right thigh is manifested by 
minimal, at most, loss of muscle; no loss of muscle strength; 
no muscle atrophy; and a nontender scar with keloid 
formation.  

6.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected surgical 
scar of the left chest wall with keloid formation is well 
healed, nontender, not deep, and does not cause limitation of 
function.  

7.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of SFWs to the left arm with keloid formation, are nontender 
scars, well healed, stable, with no chronic skin changes or 
muscle atrophy, and do not limit the function of the left 
elbow.  

8.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of SFWs to the left temporal region include a retained small 
metal fragment, a nontender three inch scar, barely visible 
with no obvious skin changes and no sensory loss.  None of 
the eight regulatory characteristics of disfigurement are 
present.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 30 percent disability evaluation, 
but no more, for service-connected residuals of SFW of the 
right leg, MG X, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.71a, Diagnostic Code (DC) 5284 (2006).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 30 percent disability evaluation, 
but no more, for service-connected residuals of SFW of the 
left leg, MG X, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.71a, DC 5284 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFWs injury to the right knee with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.56, 4.73, 3.159, 4.1, 4.2, 4.71a, DCs 5003, 5010, 
5260 (2006).  

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of SFWs injury to the left knee with keloid 
formation have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.56, 4.73, 3.159, 4.1, 4.2, 4.71a, DC 5257 (2006).  

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of SFWs to the right thigh involving Muscle 
Group XIII with keloid formation have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.7, 4.56, 4.73, DC 5313 (2006).  

6.  The criteria for an evaluation in excess of 10 percent 
for scar of the left chest wall have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.7, 4.56; 38 C.F.R. § 4.118, DCs 7804, 
7805 (effective prior to Aug. 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7804, 7805 (effective as of Aug. 30, 
2002) (2006).  

7.  The criteria for an evaluation in excess of 10 percent 
for SFWs to the left arm with keloid formation have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.7, 4.56, 4.118, DCs 7804, 
7805 (effective prior to Aug. 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7804, 7805 (effective as of Aug. 30, 
2002) (2006).  

8.  The criteria for a compensable evaluation for residuals 
of SFWs to the left temporal region with retained foreign 
body fragment have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.7, 4.56; 38 C.F.R. § 4.118, DC 7800 (effective prior to 
Aug. 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 
(effective as of Aug. 30, 2002) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001; a rating 
decision in February 1997 and November 2006; a statement of 
the case in April 1997; and a supplemental statement of the 
case in April 1997, August 1998, July 1999, November 2002, 
and February 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in December 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Board notes that 
some of the veteran's service medical records, including 
those detailing initial treatment for his shrapnel wounds, 
have not been located, despite prior attempts by the RO to 
obtain them.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Although the most recent VA examination did not include width 
measurements of residual scars, this measurement was provided 
in earlier examination reports and in addition, color 
photographs of the scars are included in the record and have 
been reviewed.  Accordingly, the Board does not find that a 
remand, as requested by the veteran's representative, for 
another examination is necessary.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board observes that as the veteran's 10 percent 
disability ratings have been in effect for more than 20 
years, they will not be reduced to less than such evaluation 
except upon a showing that such rating was based on fraud.  
38 C.F.R. § 3.951(b).  

II. Pertinent legal criteria 
A. Increased ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 (2006).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. 4.2, 4.41.  When an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
consideration of all the evidence and material of record in 
an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 C.F.R. §§ 3.102, 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. 4.10, 4.40, 4.45, 4.59 
(2006); see VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

B.  Knee disability

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment with recurrent subluxation 
or lateral instability.  38 C.F.R. 4.71a, DC 5257.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
4.45(f).  Arthritis due to trauma, substantiated by X- ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
4.71a, DC 5010.  Degenerative arthritis established by X-ray 
findings may be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 38 
C.F.R. 4.71a, DC 5003.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  38 C.F.R. 4.71a, DC 5003.

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees or more. 38 C.F.R. 4.71a, DC 5261.

38 C.F.R. § 4.71, Plate II (2006), reflects that normal 
flexion and extension of a knee is from zero degrees of 
extension to 140 degrees of flexion.

C.  Scars

During the pending appeal, the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
See 67 Fed. Reg. 49590 (July 31, 2002).  Pursuant to the 
former criteria, for scars that are superficial, poorly 
nourished, with repeated ulceration, a 10 percent evaluation 
is provided under 38 C.F.R. Part 4, DC 7803.  For scars that 
are superficial, tender, and painful on objective 
demonstration, a 10 percent evaluation is provided under 38 
C.F.R. Part 4, DC 7804.  For other scars the basis of 
evaluation is rated on limitation of function of the affected 
part in accordance with 38 C.F.R. Part 4, DC 7805.  38 C.F.R. 
§ 4.118, DCs 7803, 7804, 7805 (prior to Aug. 30, 2002).

The revised criteria provide that a 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square 
centimeters).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
4.118, Diagnostic Code 7801.  

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, DC 7803.  A 10 percent disability 
rating is assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, DC 7804.  Other scars are 
rated based on any limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805. 

However, the Board notes that the revisions to DCs 7803, 
7804, and 7805 are not substantive as much as they are 
clarifying.  Also, DCs 7801 and 7802, as in effect prior to 
August 30, 2002, were applicable only to burn scars.  
However, effective August 30, 2002, these Codes were revised 
to eliminate this requirement.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 33422 
(2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2006).

D. Disabilities from muscle injuries

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe. Moderate disability 
of muscles is characterized by a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.

History and complaint characteristic of moderate disability 
of muscles includes service department record or other 
evidence of in-service treatment for the wound.  Record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through-
and-through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

III. Factual background 

Service medical records show that the veteran suffered 
fragment wounds in May 1967 as the result of a mortar shell 
blast.  As noted above, attempts to secure service medical 
records regarding the initial treatment for fragments wounds 
have been unsuccessful.  The veteran had complaints of pain 
in the left chest wall at the site of a left thoracotomy 
incision scar.  In April 1968 he had tender scars and 
hypesthesias of plantar nerves of the right foot.  The 
diagnosis was that the plantar nerve of the right foot was 
regenerating.  In October 1968 he complained of pain in his 
right knee and his knee giving out.  The examination was 
negative except for a scar over the patella.  X-rays were 
within normal limits.  The impression was a healed fragment 
wound of the right leg.  At an orthopedic consultation in 
October 1969, findings were of a wound in the medial side of 
thigh and feet and a small palpable piece of fragment in 
peroneal tendons.  He had neuropathy of the infrapatellar 
branch saphenous nerve and lateral palmar nerve with moderate 
dysesthesia without intrinsic paralysis.  His knee was okay.  
An x-ray revealed a single patella fragment was located in 
the soft tissues adjacent to the medial aspect of the distal 
femur; the bony structure of the knee appeared intact.  The 
examiner also noted multiple scars of both legs and chest.  
The summary indicated fragment wounds of the right leg and 
neuropathy of saphenous and plantar nerves.  

In a July 1979 rating decision, the RO granted entitlement to 
service connection for residuals of SFW, Muscle Group X, of 
the right leg; residuals of SFW, Muscle Group X, of the left 
leg; residuals of SFW, Muscle Group XIII, of the right thigh; 
residuals of SFW of the left knee and scar of the left chest 
wall.  A noncompensable evaluation was assigned for each 
disability.  

At a VA examination in March 1980, the examiner noted a 
history of the veteran's injury in Vietnam.  The examiner 
described the veteran's shrapnel wounds of the left elbow, 
left chest, left wrist, left lower leg, left ankle, right 
thigh, right knee, right ankle, and right heel.  All these 
areas showed evidence of old scars with keloid formation as 
well as surgical scars of the left chest from exploration of 
the left chest for shrapnel wounds.  There were no surgical 
scars over the abdomen.  The diagnoses were multiple shrapnel 
wounds of the extremities with keloid formation in the scars 
and multiple shrapnel wounds of the chest with old 
exploratory thoracotomy wound with keloid formation of the 
left chest.  

In a July 1980 rating decision, the RO assigned 10 percent 
evaluations for the service-connected SFWs.  The RO also 
granted entitlement to service connection for residuals of 
SFW of the left arm with keloid formation evaluated as 10 
percent disabling and for residuals of SFW of the left 
temporal region with retained foreign body evaluated as zero 
percent disabling.  

In a rating decision in January 1995, the RO granted 
entitlement to service connection for residuals of SFW to the 
right knee with degenerative changes, and assigned a 10 
percent disability evaluation for traumatic arthritis of the 
right knee.  The RO also confirmed and continued the 10 
percent evaluations previously assigned for other service-
connected residuals of SFW.  

IV. Residuals of SFWs to the bilateral leg, MG X, with keloid 
formation

The veteran seeks an increased evaluation for residuals of 
SFWs to each leg involving MG X.  The Board notes that at the 
time of his claim a 10 percent evaluation was assigned under 
DCs 5310 for disability of MG X of each foot.  During the 
pending appeal the RO assigned a 20 percent evaluation for 
each leg under DCs 5310-5271 based on marked limitation of 
motion of the ankle.  

At a VA examination in March 1980, the veteran was able to 
walk on his heels and tiptoes without any problem.  He had 
old wounds of the left ankle as well as right ankle and right 
heel.  A scar just above the left lateral malleolus was 9 
centimeters (cm) long with keloid formation and one on the 
posterior medial part of the left lower leg was 12 cm long 
with keloid formation; there was another scar on the lateral 
malleolus, of the left lower leg with keloid formation.  The 
right ankle had multiple surgical scars.  Two were 2.5 and 3 
cm long and another on the right foot that was 5 cm long with 
keloid formation.  The examiner noted that he had surgically 
removed some shrapnel from the veteran's left lower leg when 
he was having pain from the shrapnel and there was still a 
lot left.  

At a September 1996 VA examination, the right ankle had 5 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
He had tenderness to palpation about the ankle and along the 
medial aspect of the right foot around the junction of the 
mid and hindfoot.  There was a scar in this area representing 
prior shell fragment wound.  The left ankle had dorsiflexion 
only to neutral and 40 degrees of plantar flexion.  There was 
scarring around the lateral aspect of the left ankle and 
tenderness about the ankle.  

At a VA examination of scars in October 1996, there was a 2.5 
cm scar on the right leg and a 3 cm scar medial to the right 
ankle.  On the left leg there was a 6 cm scar laterally and 
an 8 cm scar medially, the exit wound, of the left ankle.  
Above the left ankle were a 6 cm scar which was attached on 
the lower end to the underlying muscles, a 3 cm scar directly 
over the left ankle, and a 3 cm and 4 cm superficial scar 
anterior to the ankle.  The examiner did not see any definite 
keloid formation.  The above scars were well-healed, not 
fibrosed, and nontender.  

X-rays in October 1996 revealed multiple metallic foreign 
bodies scattered within the soft tissues of the ankles 
bilaterally and within the left calf region.  X-rays of the 
feet revealed the presence of metallic foreign bodies that 
were more numerous on the right than on the left.  There was 
also some ankylosis of some of the distal and proximal 
interphalangeal joints.  X-rays of the ankles revealed 
numerous radiopaque foreign bodies within the soft tissues 
about both ankles.  A metallic foreign body was also seen 
within the proximal left calf posteriorly.     

At a November 2001 VA examination, the veteran related that 
both feet were painful and very tender because of shrapnel 
injuries on both feet.  On examination of the right leg, a 
medial scar was noted on the foot at the abductor hallucis 
area.  There was a small shrapnel injury site noted above the 
medial malleolus which was somewhat tender to touch.  The 
shrapnel injury site on the medial foot was also tender to 
touch.  The range of motion of the ankle was within normal 
limits.  Sensory function was normal in all extremities and 
felt somewhat hypersensitive on both feet.  No atrophy of the 
muscles, plantar calluses, or warts were noted.  The plantar 
surface was nontender.

On examination of the left leg, there were multiple shrapnel 
scars on the posterior part of the leg, anteriorly at the 
ankle, laterally above the ankle, and at the lower part of 
the leg, proximally/laterally and there was a scar on the 
lateral malleolus.  Sensory function was intact and somewhat 
hypersensitive over the foot.  Range of motion in the left 
ankle was within normal limits.  No atrophy of the muscles, 
plantar calluses, or warts were noted.  The plantar surface 
was nontender.

At a November 2001 neurological examination, clinical 
findings included multiple scars due to shrapnel injuries on 
the right and the left lower legs and feet, and complaints of 
pain in both feet.  The hyperesthesia of the feet was most 
likely due to previous shrapnel injuries.  

At an examination of scars in November 2001, the veteran 
described a scar approximately 4 cm in length just above the 
lateral malleolus of the left foot that was tender to 
palpation and had hyperpigmentation but no ulceration.  Other 
scars, not described as tender by the veteran, included two 
scars on the left lower leg, one 4 cm and the other 7 cm in 
length on the lateral aspect.  They were flat and nontender 
and nonassociated with chronic skin changes.  They were not 
affixed to underlying tissues and had no muscle or nerve 
associated damage.  There were a number of scars on the left 
foot which were flat, nontender and nonassociated with tissue 
or muscle loss.  There was a 6 cm scar on the medial aspect 
of the right ankle with no skin changes that was not tender.  
There was no evidence of tissue beneath the scar.  The 
examiner commented that one scar on the left ankle was tender 
and the remaining scars were nontender and unassociated with 
any motor or sensory loss.  

At a VA examination in December 2005, the veteran complained 
of pain in both feet, which was increased with walking and 
standing.  Range of motion findings were 10 degrees 
dorsiflexion and 4 degrees plantar flexion for each ankle 
which did not change with repetitive motion.  There were 
multiple superficial scars about the ankle.  X-rays of both 
ankles revealed multiple metallic fragments about the feet 
and ankles.  

At a VA examination in April 2006, the veteran complained of 
pain in both feet which was aggravated by standing and 
walking.  He denied being incapacitated at any time because 
of his scars.  He stated his scars did not impact his 
employment or restrict him from doing his chores at home.  
His gait was normal.  

After review of the evidence of record, the Board finds that 
an increased evaluation is warranted for each leg.  

The RO has evaluated the veteran's shrapnel wound of the left 
foot pursuant to Diagnostic Code 5310, which governs ratings 
of muscle injuries of the foot, specifically, Muscle Group X, 
which pertains to movements of the forefoot and toes, and 
propulsion thrust in walking; and pursuant to DC 5271 based 
on limited motion of the ankle.  38 C.F.R. § 4.73, DCs 5271 
and 5310 (2006).

The veteran currently is in receipt of the maximum rating for 
limitation of motion of the ankle under DC 5271, which 
provides a 20 percent evaluation for marked limitation.  
38 C.F.R. § 4.71a, DC 5271.  Normal ankle joint motion is 
from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of 
plantar flexion. 38 C.F.R. 4.71, Plate II.  Under DC 5310, 
for injury to MG X, the maximum rating available is 30 
percent for a severe muscle injury; however, a severe 
disability of MG X is not shown by the evidence of record.  
See 38 C.F.R. § 4.56 (d)(4).  

Injuries to Muscle Group X affect the use of the foot and 
ankle.  Other DCs that are thus applicable to the veteran's 
claim include DC 5284, which rates impairment resulting from 
other foot injuries and DC 5270, which rates ankylosis of the 
ankle.  Ankylosis of the bilateral ankle is not shown, thus 
DC 5270 is not for application.  38 C.F.R. § 4.71a, DC 5270 
(2006).

The Board finds that the veteran's overall disability of each 
foot more nearly approximates a severe disability and each 
foot warrants a 30 percent evaluation under DC 5284.  While 
the record is not available showing the treatment the wound 
initially necessitated, the evidence since that time shows 
that the veteran has consistently complained of cardinal 
signs and symptoms of muscle disability of fatigue-pain.  The 
Board notes that the veteran's bilateral foot disability 
encompasses retained shell fragments in each foot and ankle, 
a through and through wound on the left ankle, scars, pain 
due to the retained shrapnel, tenderness, ankylosis of toe 
joints and limited motion of each ankle.  The Board finds the 
evidence shows the veteran's bilateral foot and ankle 
disability from residuals of SFWs is manifested by impairment 
equivalent to severe disability which supports an increased 
rating to 30 percent for each service-connected leg 
disability to MG X under DC 5284.  Thirty percent is the 
highest rating allowable under DC 5284, based on evidence of 
severe residuals of a foot injury.  38 C.F.R. § 4.71a, DC 
5284 (2006).  A higher evaluation is not warranted.  A Note 
following DC 5284 provides that actual loss of use of the 
foot will be evaluated as 40 percent disabling.  A 40 percent 
evaluation for either foot is not warranted as loss of use of 
either foot is not shown.  See 38 C.F.R. § 4.71a, DC 5167.   

The veteran has complaints of pain in his feet.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In short, the Board finds that the degree of pain described 
by the veteran is sufficiently contemplated by the assigned 
30 percent evaluation in this decision under Diagnostic Code 
5284.  Furthermore, the veteran is already receiving the 
highest rating for limitation of motion of the ankle, and 
this decision grants an increase.  Where a disability has 
been rated at the maximum level provided by the diagnostic 
code under which it is rated, the considerations of 
additional function loss due to pain do not apply.  
VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998), citing Johnston 
v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of 
functional loss of range of motion of a wrist due to pain 
inappropriate where rating currently assigned for limitation 
of motion was maximum available under the applied diagnostic 
code).

Consequently, based upon a full review of the record, the 
Board finds that the 30 percent evaluations assigned in this 
decision for residuals of SFWs to the right leg, MG X, and 
for residuals of SFWs to the left leg, MG X, adequately 
reflects the clinically established impairment experienced by 
the veteran.  Therefore, a 30 percent rating is assigned for 
the SFW of the right leg, and for the SFW of the left leg.

V.  Residuals of SFWs to the right knee

The evidence of record shows that the veteran has a 
transverse 6 cm surgical scar across the right patella as a 
residual from removal of a shrapnel fragment.  The scar has 
been consistently described as well-healed and nontender.  
Service medical records show that in October 1968 and October 
1969, the examination of his knee was negative except for a 
scar over the patella.  X-rays of the right knee showed a 
small metallic fragment located in the anterior soft tissues 
of the lower thigh and mild degenerative changes of the right 
knee.  At a VA March 1980 examination, the right knee 
presented with a 5 cm surgical scar with keloid formation.  
The veteran complained of numbness on the right knee where he 
had the scar.  All deep tendon reflexes were within normal 
limits.  Internal and external rotation of the right knee was 
within normal limits.  Straight leg raising was complete 
within normal limits.

In a rating decision in January 1995, the RO granted 
entitlement to service connection for residuals of SFW to the 
right knee with degenerative changes, and assigned a 10 
percent disability evaluation for traumatic arthritis of the 
right knee.  However, the RO assigned the evaluation under DC 
5257, which evaluates slight impairment of the knee based on 
recurrent subluxation or lateral instability.    

On VA examination in September 1996, the right knee had 0 to 
115 degrees range of motion.  There was scarring about the 
patella but no redness, heat, or swelling was noted.  He had 
rather definite tenderness to palpation about the 
patellofemoral joint as well as with patellar compression.  
No instability of the knee was noted.  

X-rays in October 1996 revealed a metallic foreign body seen 
in the soft tissue adjacent to the distal right femur.  A 
similar density was also seen within the proximal left calf 
posteriorly.   

At a VA examination of scars in October 1996 there was a 6 cm 
scar over the kneecap, well-healed, not fibrosed, and 
nontender.  

On examination in November 2001, range of motion was 0-110 
degrees actively and 0-120 degrees passively.  The veteran 
did not offer any complaints except at the extreme range of 
motion when he felt some discomfort.  He stated that his 
right knee gave way.  No atrophy of the muscles was noted in 
the right leg.  The shrapnel scars across the right knee 
anteriorly and just above the patella were nontender.  There 
was mild swelling noted on the medial aspect of the patella 
inferiorly.  Testing did not reveal any instability.  There 
were mild crepitations noted during passive range of motion.  
The examiner stated that during flare-ups the veteran might 
have some increased limitations in range of motion of the 
right knee as well as limitations in ambulation capacity.  He 
did not use any braces or assistive devices.  He did not have 
any evidence of weakened movement or excess fatigability on 
examination that day.  X-rays revealed degenerative joint 
disease of the right knee.  

A VA outpatient treatment record shows that in October 2003 
the veteran complained of pain in his right knee.  He 
received therapy for his right knee osteoarthritis secondary 
to shrapnel and removal of shrapnel and was provided a knee 
brace.  On VA examination in December 2005, range of motion 
of the right knee was 0 to 115 degrees.  There was no 
effusion or ligamentous instability.  The range of motion 
appeared to be nonpainful and did not change with repetitive 
motion.  X-rays revealed mild degenerative changes and no 
evidence of a foreign body.  

At a VA examination in April 2006, the veteran complained of 
pain in his right knee which was aggravated by standing and 
walking.  Clinical findings were of a two inch scar on the 
right knee, hyperpigmented, smooth and stable with no 
adherence to underlying tissue.  The texture was normal with 
that of the surrounding skin and there was no chronic skin 
change.  He denied pain of the scar on examination.  The scar 
did not present any limitation of motion.  There was no 
muscle loss and muscle strength was 4+.  The impression was 
stable scar.  

The veteran's right knee disability is rated 10 percent for 
slight impairment under DC 5257 for recurrent subluxation or 
lateral instability.  Moderate impairment of the knee with 
recurrent subluxation or lateral instability warrants a 20 
percent rating.  The veteran has complained of his right knee 
giving out.  Although in October 2003, at a therapy 
appointment he was issued a knee brace for support, on 
examination in November 2001 and December 2005 there was no 
ligamentous instability shown.  Given that examination 
revealed no indication of instability or subluxation, the 
objective evidence of record does not demonstrate findings to 
warrant a 20 percent evaluation for recurrent subluxation or 
instability of the left knee under DC 5257.  

Moreover, the Board finds that the veteran's right knee 
disability is more appropriately evaluated as 10 percent 
disabling under DCs 5003-5261.  In a case such as this, with 
findings of degenerative arthritis in the right knee, a 10 
percent evaluation is warranted based on findings of X-ray 
evidence of arthritis with less than compensable limitation 
of flexion.  38 C.F.R. § 4.71a, DCs, 5003, 5010, 5260.  The 
next higher rating of 20 percent would be warranted if there 
were limitation of flexion to 30 degrees, limitation of 
extension to 15 degrees, or limitation of both flexion and 
extension (to 45 and 10 degrees, respectively).  Such 
limitations are not shown.  Consequently, the evidence does 
not support a grant of a 20 percent rating under any of the 
criteria above.  38 C.F.R. § 4.71a, DCs, 5003, 5010, 5260, 
5261.

In addition, as the evidence does not show instability or 
subluxation of the right knee, a separate rating is not 
warranted under DC 5257.  See VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 
1998), 63 Fed. Reg. 56,704 (1998).

Although there are complaints of pain, the current evaluation 
contemplates the presence of pain.  Functional limitation 
beyond that contemplated by the current evaluation has not 
been demonstrated on examination.  While an examiner has 
stated that additional functional loss could occur with 
flare-up, the evidence does not show that any such functional 
loss would more nearly approximate the criteria for a higher 
rating and limit flexion to 30 degrees or less.

The Board has considered whether separate compensable ratings 
may be assigned for limitations of flexion and extension.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, 
as the veteran has full extension as shown at the November 
2001 and December 2005 VA examinations, a separate 
compensable rating for limitation of extension is not 
warranted.  38 C.F.R. § 4.71a, DC 5261.

The veteran has never been diagnosed with ankylosis of the 
right knee, nor has he complained of an inability to move the 
right knee.  Therefore, DC 5256 is not for application.  
Likewise, the veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula of the right lower 
extremity.  Therefore, DC 5262 does not apply.  The evidence 
of record does not show removal or dislocation of semilunar 
cartilage, or acquired genu recurvatum.  Therefore, DCs 5258, 
5259, and 5263 do not apply.

The veteran has complained of a history of right knee pain.  
However, even considering the effects of pain on use and 
during flare-ups, there is no objective evidence of more than 
characteristic pain on motion of the right knee and becoming 
painful on use.  See 38 C.F.R. §§ 4.40, 4.45.  With regard to 
establishing loss of function due to pain, it is necessary 
that complaints be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain reasonably 
shown to be due to the veteran's service-connected right knee 
disability are contemplated in the 10 percent rating assigned 
to the right knee.  There is no indication in the record that 
pain, due to disability of the right knee, causes functional 
loss greater than that contemplated by the 10 percent 
evaluation currently assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A separate rating 
merely for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

In this case, there is no evidence that the appellant is 
entitled to a separate disability rating for the surgical 
scar on his right knee.  The December 2005 examination 
revealed a transverse, superficial one 1 in scar, two to 
three inches above the right patella.  The April 2006 
examination noted a two inch scar on the right knee that was 
hyperpigmented, smooth and stable, with no adherence to 
underlying tissue, texture was normal with that of the 
surrounding skin, and the scar was not painful.  Although the 
appellant has slight limitation of flexion of his right knee, 
this symptom has not been attributed to his scar; and a 
disability rating for limitation of flexion has been assigned 
previously.  Accordingly, a separate disability rating for 
the scar on the appellant's right knee is not warranted.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
and that an increase beyond 10 percent is not warranted for 
the service-connected residuals of SFWs of the right knee 
with degenerative changes.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).


VI.  Residuals of SFWs to the left knee

In a July 1979 rating decision, the RO granted entitlement to 
service connection for residuals of SFW of the left knee 
evaluated as noncompensable.   

At a VA examination in March 1980, on the outer surface of 
the left lower leg just opposite the left knee was a 9 cm 
surgical scar with keloid formation.  The veteran did 
experience some discomfort in the left knee on squatting.  
Straight leg raising was complete within normal limits and 
internal and external rotation of the left knee was within 
normal limits.

In a July 1980 rating decision, the RO assigned a 10 percent 
evaluation due to keloid formation and symptomatology under 
DC 5257 for slight other impairment of the knee.  

At a September 1996 VA examination, the left knee had 0 to 
115 degrees range of motion with mild pain on motion.  There 
was no redness, heat, swelling, or instability.  He had 
rather significant tenderness to palpation about the 
patellofemoral joint as well as with patellar compression.  
No instability was noted.  X-rays in October 1996 revealed 
some spur formation at the superior aspect of the patella.

At a VA examination of scars in October 1996, on the left 
knee there was an 8 x 1 cm surgical scar.  The upper end of 
the scar was approximately 2 cm wide.  This was lateral to 
the left knee.  There was no definite keloid formation.  The 
scar was well-healed, not fibrosed, and nontender. 

VA outpatient treatment records show that in September 1998 
the veteran complained of left knee pain which had increased 
in severity and instability.  

The veteran testified as to the symptoms and manifestations 
of his left knee disability at a RO hearing in January 1999.  

On VA examination of the left knee in November 2001, the 
veteran denied having any symptoms of the left knee.  No 
tenderness or swelling was noted.  The range of motion was 0-
115 degrees actively and 0-125 degrees passively with no 
complaints.  No instability was noted and the drawer sign was 
negative.  He related that his left knee did not bother him.

At an examination of scars in November 2001, there was a 1 cm 
scar on the medial aspect of the left knee above the patella 
that was nontender and unassociated with any motor or sensory 
loss.  

On examination in December 2005, the veteran complained that 
his left knee bothered him, gave out on him, and was swollen 
at times.  Range of motion of the left knee was 0 degrees 
extension to 115 degrees of flexion.  There was no effusion 
or ligamentous instability.  The range of motion appeared to 
be nonpainful and did not change with repetitive motion.  On 
VA examination in April 2006, the veteran stated that his 
left knee was weak.  

The veteran's left knee is rated 10 percent for slight 
impairment of the knee under DC 5257.  The veteran has 
complained of his left knee giving out.  On examination in 
November 2001 and December 2005 there was no ligamentous 
instability shown.  Given that examination revealed no 
indication of instability or subluxation, the objective 
evidence of record does not demonstrate findings to warrant a 
20 percent evaluation for moderate impairment of the left 
knee under DC 5257.  In fact, the Board find that slight 
recurrent instability is not currently shown.

The Board finds that the veteran's right knee disability is 
more appropriately evaluated as 10 percent disabling under 
DCs 5003-5261.  In a case such as this, with findings of 
degenerative arthritis in the right knee, a 10 percent 
evaluation is warranted based on findings of X-ray evidence 
of arthritis with less than compensable limitation of 
flexion.  38 C.F.R. § 4.71a, DCs, 5003, 5010, 5260.  Although 
slight limitation of flexion is shown, the next higher, 20 
percent, rating for limitation of motion of the left knee 
would be warranted if there were limitation of flexion to 30 
degrees, limitation of extension to 15 degrees, or limitation 
of both flexion and extension (to 45 and 10 degrees, 
respectively).  Such limitations are not shown.  
Consequently, the evidence does not support a grant of a 20 
percent rating under any of the formulations listed above.  
Moreover, the limitation of flexion shown is noncompensable 
and the veteran has full extension as shown at the November 
2001 and December 2005 VA examination, thus a separate rating 
is not warranted under DCs 5260, 5261.  38 C.F.R. § 4.71a, 
DCs 5260, 5261.  Slight recurrent instability is also not 
shown by the objective evidence or record, so a separate 
rating is not warranted pursuant to DC 5257.

The veteran has never been diagnosed with ankylosis of the 
left knee, nor has he complained of an inability to move the 
left knee.  Therefore, DC 5256 is not for application.  
Likewise, the veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula of the left lower 
extremity.  Therefore, DC 5262 does not apply.  The evidence 
of record does not show removal or dislocation of semilunar 
cartilage, or acquired genu recurvatum.  Therefore, DCs 5258, 
5259, and 5263 do not apply.

Although there are complaints of knee pain and tenderness, 
the current evaluation contemplates the presence of pain.  
Functional limitation beyond that contemplated by the current 
evaluation has not been demonstrated on examination.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, there is no evidence that the appellant is 
entitled to a separate disability rating for the surgical 
scar near his left knee.  The evidence does not show that the 
scar is painful or tender; is associated with any motor or 
sensory loss, or causes any limitation of function.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the scar on the appellant's 
left knee.

Based on the foregoing medical evidence, the Board concludes 
that the current 10 percent rating provides adequate 
compensation for symptomatology related to the veteran's left 
knee.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


VII. Right thigh, muscle group XIII

Service medical records show that at an orthopedic 
consultation in October 1969 findings were of a wound in the 
medial side of the right thigh.  On VA examination in March 
1980 the right lower thigh region had a 15 cm long surgical 
scar with keloid formation.  X-rays revealed multiple 
shrapnel pieces in multiple areas to include the right thigh.  
All deep tendon reflexes of the right lower extremity were 
within normal limits.  Internal and external rotation of the 
right knee and flexion and rotation of the hip joint were 
within normal limits.  

At a September 1996 VA examination, clinical findings 
revealed a well-healed longitudinal scar of the medial aspect 
of the distal one-half of the right thigh.  At a VA 
examination of scars in October 1996, there was a 14.5 x 0.5 
cm scar on the medial right thigh with minimal muscle loss.  

At a VA examination of joints in November 2001, the veteran 
denied having any symptoms on the right thigh.  The examiner 
found no atrophy of the muscles of the right thigh.  

At a VA examination of scars in November 2001 there was a 
depressed scar on the medial aspect of the right thigh 
approximately 13 cm in length that was depressed and 
hyperpigmented.  There was evidence of some fatty tissue loss 
beneath the scar, however, there was no evidence of muscle 
tissue loss.  The scar was nontender and unassociated with 
any motor or sensory loss.  At a November 2001 neurological 
disorders examination, the examiner noted that the muscle 
mass of the right leg was quite good.  

At a VA examination in December 2005, examination of the 
thigh revealed a 5 inch fairly deep scar along the medial 
right thigh overlying the medial hamstrings.  The examiner 
was unable to detect any real loss of muscle strength or 
palpate any muscle loss.  

At a VA examination in April 2006, there was a 6 inch scar on 
the right medical thigh that was hyperpigmented, smooth and 
stable.  There was no adherence to underlying tissue.  The 
texture was normal with that of the surrounding skin and 
there was no chronic skin change.  The veteran denied pain of 
the scar on examination and the scar did not present any 
limitation of motion.  There was no muscle loss.  The 
impression was stable scar.  

The veteran's service-connected residuals of a SFW to the 
right thigh, Muscle Group XIII, with keloid formation, have 
been evaluated pursuant to Diagnostic Code 5313, which 
provides evaluation for disability of muscle group XIII.  The 
functions of these muscles are as follows:  Extension of hip 
and flexion of knee; outward and inward rotation of flexed 
knee; acting with rectus femoris and sartorius (see XIV, 1, 
2) synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over- pulley action at knee 
joint.  The muscles include the posterior thigh group, and 
hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) 
semimembranosus; (3) semitendinosus.  Muscle disability under 
this provision is evaluated as follows: slight (0 percent); 
moderate (10 percent); moderately severe (30 percent); and 
severe (40 percent).  38 C.F.R. § 4.73, Diagnostic Code 5313.

The preponderance of the competent medical evidence is 
against a finding that this impairment is of such severity as 
to constitute a moderately severe injury to muscle group 
XIII.  The veteran does not have consistent complaints of 
some of the cardinal signs or symptoms of muscle disability 
to include fatigue-pain and weakness, as defined by 38 C.F.R. 
§ 4.56(c), which corresponds to the criteria of a moderately 
severe muscle injury.  Although complete treatment records at 
the time of the SFW in service are not of record, service 
medical records do reflect in-service treatment for removal 
of a shell fragment from his right thigh.  The evidence of 
record does not show that the veteran suffered a moderately 
severe muscle injury in service as there is no medical record 
of a through and through wound.  Although described at 
examination in December 2005 as a fairly deep scar, the 
evidence of record does not indicate a penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The evidence of record does not 
show limitation of function of the right thigh muscles, no 
limitation of outward and inward rotation of flexed right 
knee, minimal, at most, muscle loss, or muscle atrophy.  
Although the right knee has slight limitation of flexion, 
this manifestation has been attributed to the residuals of 
SFWs of the right knee and compensated under DC 5257.  
Positive evidence of other impairment is not shown.  

The Board notes that a keloid formation (residual scar) is 
included in the service-connected residuals of the SFW of the 
right thigh and has considered whether a separate compensable 
evaluation for a residual scar is warranted.  The residual 
SFW scar on the right thigh has been consistently described 
as well-healed with no adhesions.  Although the scar has been 
described as deep, the veteran has denied that it was tender, 
and tenderness was not shown on objective demonstration.  No 
limitation of motion has been attributed to the scar or to 
any underlying muscle injury.  In addition, the area of the 
scar (14.5 cm. x 0.5 cm.) does not exceed 6 square inches (39 
square cm).  Therefore, a separate evaluation for the 
residual scar on the right thigh is not warranted.  38 C.F.R. 
§ 4.14, § 4.118, Diagnostic Codes 7803, 7804, 7805 (effective 
prior to Aug. 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7803, 7804, 7805 (effective as of Aug. 30, 2002).

For the reasons stated above, the Board finds that the 
veteran's service-connected SFW residuals of the right thigh 
do not meet or more nearly approximate the criteria for a 
rating in excess of 10 percent based upon impairment of 
muscle group XIII with keloid formation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

VIII. Scar of the left chest wall

Service medical records show that after suffering fragment 
wounds from a mortar shell blast, the veteran had complaints 
of pain in the left chest wall at the site of a left 
thoracotomy incision scar.  Service connection was granted in 
a July 1979 rating decision and a noncompensable evaluation 
assigned.  On VA examination in March 1980, the examiner 
described a long 40 cm wound scar with keloid formation on 
the left chest where exploratory surgery was performed to 
remove shrapnel from his chest.  The diagnosis was old 
exploratory thoracotomy wound with keloid formation of the 
left chest.  A 10 percent evaluation was assigned under DC 
7804 in a July 1980 rating decision.  

On examination in November 2001, there was a surgical scar 
circumferential starting at the left anterior chest wall and 
extending under the left scapular that was 40 cm in length.  
There were no chronic skin changes and was nontender.  The 
scar did not affect the muscles of respiration.  

On examination in April 2006, the clinical findings included 
a 12 inch scar across the left lateral chest that was 
hyperpigmented, smooth and stable with no adherence to 
underlying tissue and was nontender.  The texture was normal 
with that of the surrounding skin and there was no chronic 
skin change.  It did not present any limitation of motion and 
there was no muscle loss.  The impression was stable scar.  

The veteran is in receipt of a 10 percent evaluation under DC 
7804 which is the maximum for a superficial scar, painful on 
examination.  Under the prior and amended regulations, there 
is basically no change of the criteria pertinent to this 
claim.  Under the old regulations, for scars that are 
superficial, tender, and painful on objective demonstration, 
a 10 percent evaluation is provided under DC 7804.  For other 
scars, the basis of evaluation is rated on limitation of 
function of the affected part in accordance with DC 7805. 

Under the amended regulations, a 10 percent disability rating 
is assigned for superficial scars that are painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804 
(2006). Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
DC 7805 (2006).

In this case, there is no evidence that the appellant is 
entitled to a disability rating in excess of 10 percent for 
the surgical scar on his left chest.  The medical evidence of 
record consistently describes the scar as 40 centimeters 
long, well-healed, and non tender.  Consideration has been 
given to whether any other applicable diagnostic code under 
the regulations provides a basis for a higher evaluation for 
the service-connected scar of the left chest wall with keloid 
formation.  The evidence does not show any limitation of 
function caused solely by the skin disability of the scar on 
the left chest wall.  Thus, DC 7805 is not for application.  
The evidence of record does not show that the scar is deep or 
causes limited motion.  Thus, DC 7801 is not for application.  
The evidence of record does not show that the scar is 
unstable, thus DC 7803 is not for application.  Furthermore, 
the area of scarring is less than 29 square inches, so DC 
7802 is inapplicable.  The Board finds no basis for a higher 
rating under any code.  Both the old and new regulations for 
evaluating the veteran's scars were considered by the Board 
in this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7- 2003, 69 Fed. 
Reg. 25179 (2004).  

Based upon a full review of the record, the Board finds that 
the evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of evidence is against the claim for an 
evaluation in excess of 10 percent for the veteran's scar of 
the left chest wall with keloid formation, the benefit of the 
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b).  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  

IX. Residuals of SFWs to the left arm with keloid formation

The veteran is service connected for SFWs to the left arm 
with keloid formation evaluated as 10 percent disabling for a 
scar under DC 7804.  

At a VA examination in March 1980, the examiner noted a 
history of the veteran having received a shrapnel wound to 
his left elbow in Vietnam and described a 14 cm long old 
surgical scar with keloid formation.  There was a second scar 
on the left upper arm that measured 4 cm long with keloid 
formation.  X-rays revealed multiple shrapnel pieces to 
include in the left elbow.  There was full range of motion of 
the left elbow joints and wrist.  In a July 1980 rating 
decision, the RO granted entitlement to service connection 
for residuals of SFW of the left arm with keloid formation 
evaluated as 10 percent disabling under DC 7804.

The veteran testified as to the symptoms and manifestations 
of his left arm disability at a RO hearing in January 1999.  

At a VA joints examination in October 1999, the veteran had 
some scars on the left lateral aspect of his left forearm and 
over the elbow area.  One scar was five inches in length, 
another circular scar about half an inch in diameter and a 
scar that was 1 and one quarter inches in length.  These 
scars were flat, hypopigmented, and non tender.  

There was no tenderness to the elbow on palpation.  The range 
of motion was to within 20 degrees of full extension and 
flexion to 120 degrees with pain beyond that limit.  The 
impression was shrapnel wound to the left arm and 
degenerative joint disease of the left elbow.  The examiner 
opined that the pathology in the left elbow was unrelated to 
the shrapnel wounds to the left forearm.

At a VA neurological examination in October 1999, the veteran 
complained that his left hand got weak and that he had some 
discomfort in the wrist and in the elbow.  He had normal 
muscle tone and strength with no atrophy, fasciculation, or 
abnormal movements detectable.  There was no significant 
sensory loss present.  The impression was that the neurologic 
examination was unimpressive with no significant deficits.  
His complaints of discomfort in his left upper extremity were 
more likely due to orthopedic or inflammatory problems than 
any neurologic deficit.  The examiner found no significant 
neurologic deficit associated with the veteran's missile 
injuries in his left upper extremity.  

At a VA examination in November 2001 of the left upper 
extremity, no wasting of the muscles was noted.  There was an 
old shrapnel scar noted on the posterior aspect of the elbow 
up to the mid-forearm dorsally.  There was a small scar on 
the lateral aspect of the elbow just above the epicondyle.  
These scars were nontender.  No tenderness on the elbow was 
noted in the flexion position, but there was tenderness in 
the extension position.  Range of motion was 30 to 140 
degrees.  Strength in the left upper extremity in general was 
good plus and grip strength was good plus on the left side.  
The impression was residuals of shrapnel injury to the left 
elbow.  

At a November 2001 neurological disorders examination, there 
was scarring of the left elbow presumed with some superficial 
nerve injuries.  There did not appear to be a component of 
major motor injuries to the left arm, although there might 
have been some minor injuries.  The fine motor was impaired 
on the left which might be due to a previous head injury or 
injury to peripheral nerves of the arm.  

At an examination of scars in November 2001, there was an 
angled shape 4 cm in length scar on the medial aspect of the 
left elbow slightly tender to palpation.  The examiner noted 
that the scar was well associated with ulcerations or chronic 
changes.  Above that scar were a 1 cm nontender scar and a 
circular scar over the anterior aspect of the left elbow on 
the proximal forearm.  These scars were flat, nontender, 
nonaffixed to underlying tissues flat and nontender, 
nonaffixed to underlying tissues.  A scar on the lateral 
aspect of the left elbow was tender.  

At a VA examination in April 2006, the veteran complained of 
pain in his left elbow.  There was an 8 inch scar on the left 
elbow, and a 1 inch scar on the left lateral upper arm.  The 
scars were hyperpigmented, smooth, and stable and there was 
no adherence to underlying tissue.  The texture was normal 
with that of the surrounding skin.  There was no chronic skin 
change.  He denied pain of the scars on examination.  The 
scars did not present any limitation of motion.  There was no 
muscle loss and muscle strength was 4+.  The impression was 
stable scar.

The veteran is in receipt of a 10 percent evaluation under DC 
7804 which is the maximum for a superficial scar, painful on 
examination.  Under the prior and amended regulations for 
evaluation of scars, there is basically no change of the 
criteria pertinent to this claim.  The maximum rating under 
both versions is 10 percent.  

Consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected SFWs to the left 
arm with keloid formation.  There is no evidence that the 
appellant is entitled to a disability rating in excess of 10 
percent for residuals of SFWs to his left elbow.  The medical 
evidence of record shows an 8 inch scar on the left elbow, 
and a 1 inch scar on the left lateral upper arm.  Although a 
November 2001 examiner associated ulcerations or chronic 
changes with the scar on the left elbow, other examiners, to 
include the most recent in April 2006, have found the scars 
of the left elbow to be well healed and stable.  Thus, DC 
7803 is not for application.

Both the former and revised criteria stated that Diagnostic 
Code 7805 evaluates scars based on limitation of function of 
the affected part.  38 C.F.R. § 4.118.  The veteran complains 
of pain in his left elbow and in October 1999 there was a 
diagnosis of degenerative joint disease of the left elbow and 
limitation of motion was shown.  However, the examiner opined 
that pathology of the left elbow was unrelated to the 
shrapnel wound in the left forearm.  Thus, an evaluation 
under DC 7805 is not warranted.  

The evidence of record does not show that the scar is 
unstable, deep, or causes limited motion.  Thus, DCs 7801 and 
7803 are not for application.  The area of scarring is less 
than 144 square inches, thus DC 7802 is not for application.  
The Board finds  no basis for a higher rating under any code.  
Both the old and new regulations for evaluating the veteran's 
scars were considered by the Board in this case, because of 
the amendments which occurred during the pendency of the 
claim.  See VAOPGCPREC 7- 2003, 69 Fed. Reg. 25179 (2004).  

Thus, the Board finds that the preponderance of the evidence 
is against the grant of an evaluation in excess of 10 
percent.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

X. Residuals of SFW to the left temporal region

Service medical records of record do not show findings, 
treatment, or a diagnosis of a shell fragment wound to the 
left temporal region.  However, the report of a VA 
examination in March 1980 shows that the examiner was able to 
palpate a small foreign body which felt not unlike a metallic 
foreign body located in the left temporal region 
approximately 2 cm above the area of the left ear.  In a July 
1980 rating decision, the RO granted entitlement to service 
connection for residuals of SFW of the left temporal region 
with retained foreign body evaluated as zero percent 
disabling under DC 7800.  

The veteran testified as to the symptoms and manifestations 
of the residuals of SFWs to his left temporal region 
disability at a RO hearing in January 1999.  

At a VA neurological examination in October 1999, the veteran 
complained that he had a small stroke due to the retained 
metal fragment in the left temporal region.  The examiner 
noted that the shell fragment injury that he had to his left 
temporal region had left him with a small metal fragment 
under the skin of the scalp in the left temporal region.  The 
examiner opined that this was unrelated to the small stroke 
that he was said to have sustained some years earlier.  

At a November 2001 VA examination, clinical findings were of 
a scar in the hair above the left ear that was nontender and 
was nonvisualized in parting of the hair with no obvious skin 
changes.  The scar was unassociated with any motor or sensory 
loss.  

At a VA examination in April 2006, the examiner noted a 3 
inch scar barely visible on the left occipital region of the 
head that was hyperpigmented, smooth, and stable.  There was 
no adherence to underlying tissue.  The texture was normal 
with that of the surrounding skin.  There was no chronic skin 
change and the scar was nontender on examination, with no 
muscle loss.  The impression was a stable scar.  

Based on review of the evidence, a compensable evaluation for 
residuals of SFW to the left temporal region is not warranted 
under either the old or new rating criteria.  Pursuant to the 
former criteria, under Diagnostic Code 7800 for slightly 
disfiguring scars located on the head, face, or neck, a zero 
percent evaluation is warranted.  For a 10 percent 
evaluation, the scar would have to be a moderately 
disfiguring scar.  The evidence of record shows a barely 
visible scar, which does not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, DC 7800 (as in effect prior 
to Aug. 30, 2002).

The revised criteria provide that a 30 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  For disfigurement of the head, face, or neck 
with one characteristic of disfigurement a 10 percent 
disability rating is assigned.  67 Fed. Reg. at 49,596 
(codified at 38 C.F.R. § 4.118, DC 7800).

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:  a scar of 5 or more inches 
(13 or more centimeters) in length; a scar at least one-
quarter inch (0.6 centimeter) wide at widest part; the 
surface contour of a scar elevated or depressed on palpation; 
a scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square cm²; underlying soft tissue missing in an area 
exceeding six square inches (39 square cm); skin indurated 
and inflexible in an area exceeding six square inches (39 
square cm).  Unretouched color photographs are to be 
considered when evaluating under these criteria.  38 C.F.R. 
§ 4.118.

The Board concludes that a compensable rating is not 
warranted under either the old or revised criteria.  

None of the eight characteristics of disfigurement under the 
new regulations were identified by the April 2006 examiner.  
No gross distortion is shown..  Although the width of the 
scar is not provided, the examiner describes the 3 inch long 
scar as barely visible and at an earlier examination the scar 
was described as nonvisualized.  The Board concludes that the 
disfigurement caused by the scar is best described under the 
old regulations as slight which warrants a noncompensable 
evaluation.  This is consistent with the medical findings.  
None of the medical examiners noted the scar as an 
identifying feature or as disfiguring.  The evidence does not 
show visible or palpable tissue loss.  The scar is shown to 
be hyperpigmented, smooth and stable.  There was no adherence 
to underlying tissue.  The texture was normal with that of 
the surrounding skin, was nontender on examination and with 
no chronic skin change.  

The Board has considered evaluating the scar of the left 
temporal region under other DCs.  The evidence shows that the 
scar was stable and repeated ulceration is not shown.  Thus, 
DC 7803 is not for application.  The scar is not shown to be 
tender and painful on examination in April 2006.  Thus, a 10 
percent evaluation is not warranted under DC 7804.  There is 
no limitation of function of the affected part such that a 
compensable evaluation would be warranted under DC 7805.  38 
C.F.R. § 4.118, DCs 7803, 7804, 7805 (prior to Aug. 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective as of Aug. 30, 2002) (2006).  

Both the old and new regulations for evaluating the veteran's 
scars were considered by the Board in this case, because of 
the amendments which occurred during the pendency of the 
claim.  See VAOPGCPREC 7- 2003, 69 Fed. Reg. 25179 (2004).  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a 30 percent evaluation for residuals of SFWs 
to the right leg, MG X, is granted, subject to regulatory 
criteria applicable to payment of monetary awards. 

Entitlement to a 30 percent evaluation for residuals of SFWs 
to the left leg, MG X, is granted, subject to regulatory 
criteria applicable to payment of monetary awards. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of SFW to the right knee, with degenerative changes 
is denied. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of SFW to the left knee is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a SFW wound to the right thigh, Muscle Group XIII, is 
denied.

Entitlement to an evaluation in excess of 10 percent for scar 
of the left chest wall, with keloid formation is denied.  

Entitlement to an evaluation in excess of 10 percent for SFWs 
to the left arm with keloid formation is denied. 

Entitlement to a compensable evaluation for residuals of SFW 
to the left temporal region with retained foreign body is 
denied.


REMAND

As discussed above, an increased rating has been assigned for 
residuals of SFW of the right leg, MG X, with keloid 
formation, and for residuals of SFW of the left leg, MG X, 
with keloid formation, which has not been considered in 
evaluating the effect of the veteran's service-connected 
disabilities on his employability.  Additionally, no medical 
opinion has been provided as to the impact of the veteran's 
service connected diabetes or PTSD on his employability.  

The veteran is service-connected for post traumatic stress 
disorder, evaluated as 30 percent disabling; residuals of SFW 
to right leg muscle group X with keloid formation, evaluated 
as 30 percent disabling; residuals of SFW to left leg muscle 
group X with keloid formation, evaluated as 30 percent 
disabling; diabetes mellitus, type II, evaluated as 20 
percent disabling; residuals of SFW to right knee with 
degenerative changes, of left knee with keloid formation, to 
right thigh muscle group XIII with keloid formation, left arm 
with keloid formation and left chest wall with keloid 
formation, each evaluated as 10 percent disabling; and 
residuals of SFW to left temporal region with retained 
foreign body, evaluated as zero percent disabling 
(noncompensable).  The combined disability rating meets the 
percentage criteria of 38 C.F.R. § 4.16(a).  The remaining 
question therefore is whether the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  

The Board notes that a VA examiner in December 2005 stated 
that by the veteran's own admission he had to stop his 
factory job because of his stroke which kept him from being 
able to move the objects on the assembly line in a proficient 
manner.  Therefore, the examiner did not believe that the 
veteran's service-connected wounds were the cause of his 
inability to maintain that employment.  Also in April 2006 a 
VA examiner noted that the veteran reported his limitation in 
ambulation and strength were contributed to a past 
cerebrovascular accident.  The examiner stated that it was 
not likely the veteran's unemployability was from the 
service-connected shrapnel injury.  Neither of these opinions 
included consideration of the veteran's service-connected 
PTSD and diabetes.  In addition, these opinions were obtained 
were prior to the increased evaluations granted in this 
decision.  However, the opinions also discussed entitlement 
to a TDIU in relation to nonservice-connected residuals of a 
stroke.  The veteran's nonservice-connected disabilities are 
not for consideration in determining whether he is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 4.16.  

Accordingly, the Board finds that an additional examination 
addressing the impact of the veteran's service-connected 
disabilities on his ability to secure or follow a 
substantially gainful occupation is necessary.  VA's duty to 
assist a claimant includes providing a medical examination or 
obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  See Friscia v. 
Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty to 
supplement the record by obtaining an examination that 
includes an opinion as to the effect of the veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation). 

Accordingly, the case is REMANDED for the following action:

1.  After assignment of the increased 
ratings granted in the above decision, 
schedule the veteran for a VA examination 
to evaluate the impact of his service-
connected disabilities on his 
employability.  The claims file, must be 
made available to and reviewed by the with 
that review noted in the examination 
report.  The examiner should provide an 
opinion as to whether the veteran's 
service-connected disabilities (PTSD, 
diabetes, residuals of multiple SFWs, and 
scar of the left chest wall), without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.

2.  Then, readjudicate the veteran's claim 
for entitlement to a TDIU rating.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


